COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN RE: THE STATE OF TEXAS,                     §               No. 08-16-00156-CR

                      Relator.                  §         AN ORIGINAL PROCEEDING

                                                §                IN MANDAMUS

                                                §

                                             §
                                           ORDER

       Pending before the Court are the Real Party in Interest’s motion to reconsider the order

granting the State’s first motion to stay and the State’s second motion to stay. Because the State

has filed its mandamus petition, as well as a second motion to stay, the issues raised in the

motion to reconsider are moot. Accordingly, we deny the motion to reconsider. Further, the

State’s second motion to stay is granted. The Honorable Luis Aguilar shall therefore stay any

further proceedings in cause number 20120D04103, styled The State of Texas v. Luis Solis

Gonzalez, pending further order of this Court. The Court previously granted the Real Party in

Interest’s request for an extension of time in which to file his response to the State’s mandamus

petition. That response is due to be filed no later than September 24, 2016.

       IT IS SO ORDERED this 19th day of August, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.